DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated December 6, 2021 in which Claims 1, 4, 8, 9, 11, 14, 17 and 22 have been amended. Claims 24-26 are new.  Therefore, claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea of observing, evaluating, and generating an opinion, which is a mental process.  Also, these claims describe the abstract idea for the completion of a financial transaction, which is a method of organizing human activity.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:

Claim 1 recites the limitations of:
a communications interface configured to communicate with a computing device of each of a plurality of customers and a plurality of computing systems associated with an online ordering system that are associated with a plurality of use cases;
a database storing a plurality of customer identities of a plurality of customers associated with an online platform, and one or more linkage rules including one or more use case criteria, each of the one or more use case criteria being associated with one of the plurality of computing systems,
a memory having instructions stored thereon, and a processor communicatively coupled to the database, the communications interface and the memory, the processor being configured to read the instructions to:
receive at least one computer-readable transaction record generated in response to a purchase of goods;
extract transaction data from the at least one transaction record and store the transaction data in a transaction database;
extract at least one customer identity from the at least one transaction record and store the at least one customer identity in a database, wherein the transaction data extracted from the at least one transaction record is associated with the at least one customer identity;
based on data associated with each of a plurality of customer identities stored in the database, implement a set of operations that identify a plurality of related customer identities, including one or more pairs of customer identities of the plurality of customer identities and each of the one or more pairs of customer identities includes one customer identity that is associated with one or more data elements that match one or more data elements of another customer identity; 
for at least a first use case of the plurality of use cases associated with a computing system, retrieve one or more linkage rules that are associated with the first use case, the one or more linkage rules including one or more use case criteria;
based on the set of related customer identities, implement a second set of operations that generate a graph, the second set of operations including:
for each of the one or more pairs of customer identities, generating edge data characterizing a connection between the pair of customer identities based on a connection type between the pair of customer identities, the edge data identifying a period of validity for the pair of customer identities;
for each of the set of related customer identities, generating node data identifying a customer identity type based on corresponding transaction data, each customer identity type is associated with attributes that differ from attributes of other customer identity types;
generating the graph based on the edge data of each of the pairs of customer identities and the node data of each of the set of related customer identities, the graph including a node for each of the set of related customer identities, and an edge between each of the pairs of customer identities;
applying the one or more linkage rules to each node and each edge in the graph;
determining which nodes and edges of the graph satisfy the one or more use case criteria;
obtain use case information for each customer identity associated with the nodes and the edges of the graph that satisfied the one or more use case criteria; and
transmit the obtained use case information to the computing system of the plurality of computing systems that is associated with the first use case; together describe the abstract idea of observing, evaluating, and generating an opinion and correspond to a Mental Process (observation, evaluation, judgment, and opinion).  Nothing in the claim elements preclude the steps from practically being a mental process.  For example, the acts of “receiving”, “extracting”, “identifying”, “determining”, and “generating”, in the context of this claim, encompass collecting, analyzing, and displaying data for the purpose of generating an opinion.  Other than reciting a “processor” and “database”, nothing in the claim elements preclude the steps from practically being a Mental Process.  For example, but for the “processor” and “database” language; the acts of “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” encompass collecting and analyzing data for the completion of an opinion or judgment.  More specifically, the mental process in this application relates to the observation, analysis, and generating an opinion related to 
The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “processor” and “database” nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor” and “database” language; the acts of “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” in the context of this claim encompass collecting, analyzing, and transmitting data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the facilitation of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional element of using a “processor” and “database” to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps.  The “processor” and “database”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “processor” and “database” to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 8 and 14 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2, 4, 9, 11, 15, 17, and 20-26 further define the abstract idea that is present in their respective independent claims, 1, 8, and 14, thus, they correspond to a Mental Process and also a Method of Organizing Human Activity and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application and are not sufficient to amount to significantly more than the judicial 

Therefore, claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26 are not patent eligible.

Response to Arguments
Applicant’s arguments filed on December 6, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea.  
Examiner disagrees, however, and notes that the mental process in this application relates to the observation, analysis, and generating an opinion related to linking customer identities based upon transaction history.  Collecting and comparing known information merely indicates steps that can be practically performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as an observation, evaluation, or opinion, then it falls within the Mental Process grouping of abstract ideas. Additionally, the Method of Organizing Human Activity in this application relates to the facilitation of a financial transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human 
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that the claims “clearly integrate the alleged abstract idea into a practical application, in which the recited system is directed to correlating previously unrelated data elements (customer identities) to provide a synchronized experience across multiple channels.  Applicant states, specifically, the recited system communicates with "a computing device of each of a plurality of customers and a plurality of computing systems associated with an online ordering system that are associated with a plurality of use cases," to obtain "transaction records," and associated "customer identities.”  Additionally, Applicant states that as recited by amended claim 1, the system may generate particular "use case information" for a particular computing system of a plurality of computer systems associated with the system, based on the "customer identities" and "one or more linkage rules including one or more use case criteria" that are specific to each computing system of the plurality of computing systems.
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “processor” and “database” - to perform the “receiving”, “extracting”, “identifying”, “retrieving”, “applying”, “generating”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to recording, administration and archiving of digital images, and found 
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-2, 4, 8-9, 11, 14-15, 17 and 20-26, Examiner notes that the rejection is withdrawn in light of the amended claims.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/CHO KWONG/Primary Examiner, Art Unit 3698